Title: To Alexander Hamilton from Aaron Ogden, 21 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Sepr. 21. 1799
          
          In consequence of the intimations contained in the letter of Mr John Bray to the Secretary of War, a copy of which you did me the honor to send enclosed of in your letter of the 19th. instant—I shall immeadiately view the situations of which he makes mention, and hope to be able to report respecting them by the Mail of Monday or Teusday—I presume you have received my letters of the 19th & 20th. instant relative to Green-Brook—by which you will find that Mr Bray  is under a Mistake as to the price; as the 50 dollars are demanded, not for the wood alone, but for the fee-simple—he is also under another mistake as to distances, it lying about 9 miles from New Brunswick and 15 Miles from Elizabeth-Town, and not 12 Miles from each as he has stated.
          I have the honor to be with the utmost respect your faithful & obt. sert
          
            Aaron Ogden
          
          Majr Genl Alexander Hamilton
        